McLennan, P. J.:
The material facts are not in controversy, and only questions of law are presented by this appeal. On the 12th day of September, 1899, the defendant and his wife by deed conveyed to the plaintiff, in fee simple, a lot in the village of Belfast, county of .Allegany, N. Y., which was therein described as follows : “ All that tract or parcel of land situate in the Town of Belfast, County of Allegany and State of New. York, in the village of Belfast, and described as part of Block number five in. said village and bounded as follows, viz: Commencing at the Northeast corner of the School lot which was conveyed to Eliza A, Williams by deed dated Oct. 1st, 1883, and recorded in Allegany County Clerk’s office Nov. 8, 1883, in Liber 131, page 189, running west to an iron stake in the grounds near the hen park, thence south nixie (9) rods parallel with angel Street to South Street, thence East along south street to Thomas Miller’s Southwest corner, thence north along the line of Thomas Miller’s line to Chamberlains land to the place of beginning, for the purpose of locating said premises inference shall be had to Challes Williams map survey of the village of Belfast,” etc.
It is the east line of the premises so conveyed which is the subject of this controvei’sy, and it will be noted that such east line is described as “ thence East along south street to Thomas Miller’s Southwest corner thence- north along the line of Thomas Miller’s line to Chamberlains land to the place of beginning.” Then is added, “For the purpose of locating said premises reference shall be. had to Charles Williams map survey,” etc.
*322. There is no dispute as to where Thomas Miller’s west line actually is. It is positively located by the Williams -map, which was referred to in the deed of conveyance. Neither is there any question but that the deed executed by the defendant by its express terms only purported to convey a lot of which Miller’s west line was the easterly boundary. The description in the deed is not ambiguous and is in no manner uncertain. In the deed executed by the defendant is contained a covenant on the .part of the defendant, of which the following is a copy: “And the said John D. Shuart, party of the. first part, does hereby covenant and agree to and .with the said party of the second part, his heirs and assigns, that at the time of the ensealing and delivery of these presents he is the lawful owner and is well seized, in fee simple,.of the premises above described, free and clear from all lien, right- of dower or other incumbrance of every name and nature, legal of equitable, and that he has good right and full power to convey the same and that the premises thus conveyed in the quiet and peaceable possession' of the said party of the second [part], his heirs and assigns he will forever Warrant and Defend, against any person whomsoever lawfully, claiming the same or any part thereof,”
It is claimed on the .part of the plaintiff, and is really not disputed by the defendant, that at the time, or immediately before the execution of the deed in question by him, he assumed to point out to the plaintiff where the west Miller line in fact was located, and the ' line so pointed out was ás a matter of fact four or five feet easterly of the true line between the premises of Miller and the defendant, mailing a strip of about that width extending along the easterly' line of the premises in question.
It is claimed and not disputed that upon the delivery of the deed to the plaintiff by the defendant the plaintiff went into .possession of such strip of land in connection with the rest of the lot and continued in such possession until on or about the 5 th day-of October, 1903, at which time the plaintiff conveyed the lot purchased by him of the defendant to one James 0. Earle, and in the - conveyance to Earle by the plaintiff the lot was described by exactly the same, description as that given and used by the defendant in Ms deed- to the plaintiff, and the plaintiff caused to be inserted in the deed executed and delivered by him to Earle the same covenants as were *323made by the defendant to him, the plaintiff, and it is also alleged and not disputed that Earle, upon receiving such conveyance from the plaintiff, went into possession of the strip of land lying to the east of such lot, to which reference has been made.
. Prior to the time when Earle purchased from the plaintiff, Hiller, who owned the premises east of the lot in question', conveyed the same to one Edward J. Sullivan, who has ever since been the owner thereof.
When the plaintiff conveyed to Earle he assumed to point out the true line between the lot he had' purchased from the defendant and the Miller-Sullivan lot, precisely as such line had been pointed out to him by the defendant, and he stated to Earle, in substance, what the defendant had stated to him in respect thereto.
There is no possible doubt, under the evidence, that the defendant pointed out to the plaintiff as the ■ true' line between his premises and the Miller-Sullivan premises a line which was four or five feet east of the actual and true line and which extended that distance upon the Miller-Sullivan premises, and that the defendant supposed he was selling'that strip in connection with the rest of his lot and that the plaintiff understood and supposed he was buying such strip. ¡Neither is there any doubt but that in turn, because of what the plaintiff told Earle as to what had been said and done by the defendant in respect to the pointing out of such line, that he, Earle, supposed he was obtaining title to the strip in question, and that the plaintiff believed and understood that lie was conveying to Earle such strip.
Soon after Earle received his conveyance from the plaintiff and which he assumed included the strip in question, Earle erected a fence upon the easterly side of said strip which, as we have seen, was four or five feet easterly from the true line between the two lots. Thereupon Sullivan, the then owner of the premises formerly owned by Miller, commenced an action of ejectment against Earle to obtain possession of such strip which Earle was in possession of and claimed to own.
As we have said, there was no doubt as to the location of the true line when the Williams map was examined and considered. The surveyor called by the plaintiff testified that from an examination of such map which fixed the boundary lines of all the lots in *324that vicinity, the true line between the two lots in question was located without any uncertainty, and that Earle, according to such map, had no right, title or interest in or to the strip of land in question, but thatit belonged to' Sullivan. Notwithstanding Earle notified the defendant and the plaintiff, his direct and remote grantors, to defend the action of ejectment brought against him, claiming that under the covenants contained in their respective deeds of quiet and peaceable possession they were obligated to see to it that his possession of the strip of land in question was not disturbed or interfered with. Neither the defendant nor the plaintiff assumed to defend such action of ejectment, and thereupon Earle assumed to defend the same, and in such defense he became liable to pay $259.24 costs, and $100 damages, for the detention of the strip of land, amounting in all to $359.24, for-which sum judgment was rendered against him; and such judgment was to the effect that Sullivan owned the strip of land in question and was entitled to the immediate possession thereof. Earle having become liable in such ejectment action for the costs arid expenses incurred therein, above referred to, and amounting in the aggregate to $577.92, presented an itemized bill of the same to the plaintiff, which bill included the following items: A. P. McIntosh, attorney, $50; Charles H. Brown, counsel, $42; witness fees, $25, and interest, $1.86, and demanded payment of. the same. The plaintiff, so far as appears, without having a consultation with the defendant, paid such bill to Earle, and this action is brought to recover from the defendant the sum so paid by him to Earle.
As we have seen, this action was commenced to recover damages , alleged to have been sustained by the plaintiff because of the defendant’s breach of the covenant for quiet and peaceable possession contained in the deed executed and delivered by the defendant to the plaintiff. By the terms of such deed the defendant did not covenant for the quiet and peaceable possession of the strip of land which is the subject of this litigation.
He only covenanted as to the premises which were described in the deed, and the description.therein contained was plain and definite and' was not ambiguous in any respect. By such description the east line of the premises conveyed was defined as the line between the Miller-Sullivan lot and the lot owned by the defendant *325and conveyed to the plaintiff, and the covenant by its express terms only related to such premises.
It is urged by counsel for the respondent that the description contained in the deed may be enlarged by parol so as to include the strip in question, and that the covenant will then apply to the enlarged premises resulting from the representations made by the defendant that the east line of the premises conveyed by him is four or five feet further east than it actually is.
We think that parol evidence is not competent for such purpose. (Higinbotham v. Stoddard, 72 N. Y. 94.) In Harris v. Oakley (130 N. Y. 1), which was an ejectment action, Judge Haight, in writing the opinion of the court, said : “We quite agree with the learned General Term that the declarations of a grantor before the execution of a deed tending to establish a boundary other than that made by the deed are not competent. That, the effect of such testimony might accomplish a conveyance of land by parol in contravention of the Statute of Frauds. We will go even farther and say that where, in the description' of premises in a deed, courses, distances and monuments are given, the premises must be located according to the deed, and all parol evidence of the declarations and acts of the parties of an intended different location is inadmissible as contradicting or varying the deed.”
In Dibble v. Cole (102 App. Div. 229), decided by this court, it was held that parol evidence contradictory of the description in the deed was not admissible for the purpose of establishing title.
In People v. Holmes (166 N. Y. 540) the question was again under consideration and the court said : “ In all of these cases acts , done upon the land or the admissions of the party, and in many cases his declarations as well, are received as in the nature of a part of the res gestae of the continuous and pervading fact of possession or claim, but they are not competent as a substitute for, or iii contradiction of a paper title (Gibney v. Marchay, 34 N.Y. 301), the general rule being that parol declarations or admissions, since they cannot confer or divest title, are not admissible as evidence of title either to sustain the burden of proof of title or to rebut prima facie evidence, but only to show the nature and extent of the possession and the character and quality of the claim of title under which the property was held, or other material facts resting in pais. *326(Abbott’s Trial Ev.'[2d ed.] 200, and cases cited.) Not infrequently has this court asserted that a party cannot make title .to land by parol admission of his adversary, nor be deprived of title by the declarations of his adversary’s predecessor in title. (Clark v. Baird, 9 N. Y. 183; Terry v. Chandler, 16 N.Y. 354; Walker v. Dunspaugh, 20 N.Y. 170, 173.) ”
■In In Muldoon v. Deline (135 N. Y. 150) an action in ejectment was brought to recover a small piece of land claimed by both parties from and under the same grantor. It was. conceded that the description in plaintiff’s deed included the strip in question. Defendant offered to show by parol evidence the negotiations and conversations between the grantor and the plaintiff to prove that it was not the - intention of the parties to the deed to include therein this land, and that the first course in the deed should run differently. The court said (at p. 153)“ There is' ho ambiguity in the description contained in the plaintiff’s deed. Every line can. be surveyed ori the ground just as it is given, and the grantor had the land. When the description is applied to the land, no-ambiguity is produced, and hence there is no room for parol evidence. It is true that the intent of the parties to the deed must control. But that intent must be ascertained from the language contained in the deed. * * .* The defendant in his answer did not allege any mistake, and asked for a reformation-of the deed, * * * If the defendant has any remedy, it is by an action to reform the deeds, and to that action probably Burton, the grantor, would be a necessary party, and perhaps also Harrington, the grantee of the lot lying southerly of the plaintiff’s. With all the- parties before the court, in such an action, parol evidence might be given to show mistake, and if the defendant could clearly establish the mistake he might procure a reformation of the deeds. * * * But in this legal action with these two parties only before the court, the deeds as written must control. There was no question of fact for submission to the jury.” (City of Geneva v. Henson, 195 N. Y. 464.) Indeed, so far as we can discover, all the cases are to like effect.
It thus being clear, under the authorities, that where the- description of premises contained in a deed is not ambiguous, uncertain or indefinite, it cannot be changed by parol,.it must follow that the .scope of a covenant contained in such deed and which is expressly *327limited to the premises described therein, cannot be enlarged by parol.
The defendant conveyed certain premises which were described accurately, plainly and without any ambiguity, and he covenanted to warrant and defend the possession of those premises and no other. We think the scope of such warranty cannot be enlarged and liability thereunder predicated by proving by parol that the grantor represented that a line other than the one described in the deed was the true line.
When Earle purchased the Shuart lot from the plaintiff, instead of comparing his deed with the Williams map, which would disclose the true line between the premises so purchased by him and Sullivan’s premises, he built a fence upon the line pointed out by the plaintiff and which had been pointed out to the plaintiff by the defendant and represented by him to be the true line between the premises, but which, as. we have seen', was actually four or five feet east of such true line and on the premises of Sullivan to that extent. That being the situation, the defendant Shuart, plaintiff’s grantor, or the plaintiff, Earle’s grantor, was under no legal obligation to defend such ejectment action. Indeed, no valid defense could be interposed. So far as the title to the strip of land was concerned it clearly belonged to Sullivan, and that became apparent by an examination' of the Williams map, to which reference was made in the deed executed by Shuart and by the plaintiff. They only by the terms of their respective deeds conveyed the property which they owned as shown by the Williams map, and the covenants of quiet and peaceable- possession made by them respectively only referred to the land so described in such deeds. The defendant had pointed out the wrong line to the plaintiff and represented that such and such was the true line, when, in fact, it was not, and the plaintiff made similar representations to Earle, relying upon what the defendant had done and told him. They were each liable to the plaintiff for any damages which he sustained because of such mutual mistake, or because of the misrepresentations or fraud practiced by them in the matter. Because of such representations Earle believed that he was getting title to the strip of land in question, and he paid, we must assume, a larger price for the premises by reason thereof. In a proper action he could recover *328all damages which he sustained. The value of the strip, which' his grantor represented that he was selling and that Earle was buying and for which Earle paid, he would be entitled to recover, or he would be entitled to recover the difference between the value of the . property as it actually was and as it would be had the strip been added; but, as before said-, we think that neither of such grantors was required to. defend the action in ejectment when neither had any defense thereto. Nor was Earle called upon to make such defense upon the refusal of the grantors to defend same. He had no defense, as would be apparent to him if he examined the Williams map before he entered upon such defense, as his own witness, the engineer, who also testified in this action, did.
It should be borne in mind that the deed executed by the defendant did not purport to convey the strip of land in qilestion and that the covenant of warranty contained in such deed in no manner related to such strip, yet this action is brought to recover damages alleged to have been sustained by the plaintiff because of the breach of such covenant by the defendant. No mistake or fraud is alleged in the complaint. It is simply an action to recover because of an alleged breach of covenant, in writing, and the evidence clearly shows that no breach, of such covenant was ever made by the defendant.
We conclude that the defendant is not liable for the costs and expenses incurred by. Earle in defense of the ejectment action; ■ that the plaintiff was not legally liable to Earle for the expenses so incurred, and that his voluntary payment of. the same in no manner obligated the defendant to reimburse him. The defendant, if he made a mistake in pointing out the wrong line to the plaintiff, or if he made a misrepresentation as to the location of the same, had a right to say that he would respond in damages sustained by the plaintiff by reason of such mistake or misrepresentation ; but he was not called upon to defend the ejectment action) to which there was no defense; neither was Earle justified in defending the same at the cost and expense of the defendant;
Therefore,'Such costs and expenses so incurred are not a valid claim or charge against the defendant.
For a second cause of action the plaintiff alleges that he paid to James 0. Earle $100 for the loss of the strip of land in controversy *329and which was taken from him in the ejectment action. It was proved upon this trial that such was the fair value of the land of which Earle was deprived and which had been pointed out to him by his grantor and by the "defendant, and that amount having been allowed by the learned trial court and included in the judgment directed to be entered, both parties having moved for a direction of a verdict, we must assume that the court found that that was the value of the strip. We think that the plaintiff was entitled to recover that amount with interest.
Therefore, the judgment should be modified by limiting the plaintiff’s recovery to $100, with interest from the 6th * day of April, 1907, the date when such payment was made, and as so modified the judgment should be affirmed, without costs to either party.
All* concurred, Kruse, J., in result only, except Spring and Robson, JJ., who dissented and voted for affirmance in an opinion by Spring, J.